The offense is rape; the punishment assessed is confinement in the state penitentiary for a term of 5 years.
The record is before us without a statement of facts or bills of exceptions, in the absence of which his requested charges cannot be considered. The indictment is sufficient to charge the offense and procedural matters appear to be in due order.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.